 



Exhibit 10.2
AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT is made and entered
into as of the 29th day of August 2007 and amends and restates the
Change-in-Control Agreement dated May 23, 2007 (the “Original Agreement”) by and
between TSB FINANCIAL CORPORATION (the “Company”), a North Carolina corporation,
and R. Allan Schlick (“Employee”), an individual residing in Charlotte, North
Carolina.
Background Statement
     WHEREAS, The Scottish Bank (the “Bank”) is a wholly owned subsidiary of the
Company, and Employee is a valued employee of the Bank.
     WHEREAS, Employee and the Company wish to amend and restate the Original
Agreement to modify the triggers for payment, to assure compliance with
Section 409A of the Internal Revenue Code and to correct minor typographical
errors.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and of other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

  1.   Termination following a Change-in-Control. If a Change-in-Control (as
defined in Section 1(iii) hereof) occurs, Employee shall be paid, on the date
that is four months after the date of consummation of the Change-in-Control, a
lump sum payment equal to the present value of 12 months of Employee’s
Compensation, subject to applicable withholding; provided, however, that if
prior to the four-month anniversary of the date of consummation of the
Change-in-Control, (a) Employee terminates employment with the Bank or the
successor to the Company without Good Reason or (b) Employee is terminated by
the successor to the Company or the Bank for Cause, no payment shall be due
hereunder. If Employee’s employment is terminated by the Company or the Bank
other than for Cause or by Employee for Good Reason within such four-month
period, the lump sum payment shall made within 30 days of termination. The
calculation of the amount due shall be made by the independent accounting firm
then performing the Company’s independent audit, and such calculation, including
by not limited to the discount factor used to determine present value, shall be
conclusive.         For purposes of this Agreement, the following terms shall
have the meanings indicated:

 



--------------------------------------------------------------------------------



 



  (i)   Cause. Termination by the Company or the Bank for “Cause” shall mean
(A) termination on account of willful misconduct of a material nature by the
Employee in connection with performance of his duties as an employee; (B) use of
alcohol or narcotics that affects his ability to perform his duties as an
employee; (C) conviction of a felony or serious misdemeanor involving moral
turpitude; (D) embezzlement or theft from the Company or the Bank; (E) gross
inattention to or dereliction of duty; or (F) performance by the Employee of any
other willful acts which Employee knew or reasonably should have known would be
materially detrimental to the Company or the Bank.     (ii)   Good Reason.
Termination by the Employee for “Good Reason” shall mean termination of
Employee’s employment by Employee following the failure of the Company to
rectify any of the following changes in Employee’s employment within 30 days
after receipt of notice by the Company from Employee of such change given within
90 days after the effective date of such change: (A) a material diminution in
Employee’s authority, duties or responsibilities as in effect immediately
preceding the Change-in-Control; (B) a material diminution in the rate of
Employee’s base salary as in effect immediately preceding the Change-in-Control,
(C) a material diminution in the authority, duties or responsibilities of the
supervisor to whom Employee is required to report, (D) a material diminution in
the budget over which Employee has authority, or (E) the relocation of Employee,
without Employee’s consent, to a location outside a 25 mile radius the Company’s
principal location immediately preceding the Change-in-Control.     (iii)  
Change-in-Control. For purposes of the Agreement, “Change-in-Control” shall mean
(A) the consummation of a merger, consolidation, share exchange or similar
transaction of the Company with any other corporation as a result of which the
holders of the voting capital stock of the Company as a group would receive less
than 50% of the voting capital stock of the surviving or resulting corporation;
(B) the sale or transfer (other than as security for obligations of the Company)
of substantially all the assets of the Company; (C) in the absence of a prior
expression of approval by the Board of Directors, the acquisition of more than
20% of the Company’s voting capital stock by any person within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than a person, or group including a person, who
beneficially owned, as May 23, 2007, more than 5% of the Company’s securities;
(D) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority thereof unless

 



--------------------------------------------------------------------------------



 



      the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; or (E) any other change-in-control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act or the acquisition of control,
within the meaning of Section 2(a)(2) of the Bank Holding company Act of 1956,
as amended, or Section 602 of the Change in Bank Control Act of 1978, of the
Company by any person, company or other entity.

  (iv)   Compensation. Employee’s Compensation shall consist of the following:
(A) Employee’s annual base salary, as paid by the Company or the Bank, in effect
immediately preceding the Change-in-Control and (B) the average of any bonus
paid by the Company or the Bank to Employee during the two most recent fiscal
year ending prior to such Change-in-Control pursuant to any of the Company’s
incentive bonus plan.

  2.   Additional Benefits. Upon Employee’s termination of employment (other
than a termination by the Bank or the Company or its successor for Cause), the
Company shall maintain in full force and effect for the continued benefit of
Employee for a 12-month period health insurance (including coverage for
Employee’s dependents to the extent dependent coverage is provided by the
Company for its employees generally) under such plans and programs in which
Employee was entitled to participate immediately prior to the date of such
termination of employment, provided that Employee’s continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that Employee’s participation in any such plan or program is barred,
the Company shall arrange to provide Employee with health insurance benefits for
such 12-month period substantially similar to those which Employee would
otherwise have been entitled to receive under such plans and programs from which
his continued participation is barred. However, in no event will Employee
receive from the Company the health insurance contemplated by this Section 2 if
Employee received comparable insurance from any other source.     3.   Limit on
Payments. It is the intention of the Company and Employee that no portion of the
payment made under this Agreement, or payments to or for Employee under any
other agreement or plan, be deemed to be an excess parachute payment as defined
in Section 280G of the Internal Revenue Coded of 1986, as amended (the “Code”)
or any successor provision. The Company and Employee agree that the present
value of any payment hereunder and any other payment to or for the benefit of
Employee in the nature of compensation, receipt of which is contingent or

 



--------------------------------------------------------------------------------



 



      a Change-in-Control of the Company, and to which Section 280G of the Code
or any successor provision thereto applies, shall not exceed an amount equal to
one dollar less than the maximum amount that Employee may receive without
becoming subject to the tax imposed by Section 4999 of the Code or any successor
provision or which the Company may pay without loss of deduction under
Section 280G of the Code or any successor provisions. Present value for purposes
of this Agreement shall be calculated in accordance with Section 1274(b)(2) of
the Code or any successor provision. In the event that the provisions of
Section 280G and 4999 of the Code or any successor provisions are repealed
without succession, this Section 3 shall be of no further force or effect.

  4.   Effect of Agreement. Nothing contained in this Agreement shall confer
upon Employee any rights to continued employment by the Company or the Bank or
shall interfere in any way with the right of the Company or the Bank to
terminate his employment at any time for any reason. The provisions of this
Agreement shall not affect in any way the right or power of the company to
change its business structure or to effect a merger, consolidation, share
exchange or similar transaction, or to dissolve or liquidate, or sell or
transfer all or part of its business or assets.     5.   Source of Payment. All
payments provided for under this Agreement shall be paid in cash from the
general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made to assure payment,
except as provided to the contrary in funded benefits plans. Employee shall have
no right, title or interest whatsoever in or to any investments that the Company
may make to aid the Company in meeting its obligations hereunder. Nothing
contained herein, and no action taken pursuant to the provisions hereof, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and Employee or any other person. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.     6.   General Provisions.     (i)   Binding Effect. This Agreement
shall be binding upon, and inure to the benefit of, Employee and the Company and
their respective permitted successors and assigns. Neither this Agreement nor
any right or interest hereunder shall be assignable by Employee, his
beneficiaries, or legal representatives without the Company’s prior written
consent. As used in the Agreement, “Company” shall mean that company as defined
herein and any successor to its business and/or assets as aforesaid that
executes and delivers the agreement provided for in the Section 6(i) or that

 



--------------------------------------------------------------------------------



 



      otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

  (ii)   Entire Agreement and Amendment. This Agreement replaces any and all
previous agreements, representations and understandings relating to the same or
similar subject matter which the Employee and the Company may have entered into
with the Company in connection with Employee’s employment by the Bank. This
Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.     (iii)   Headings and Gender. The headings of
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.     (iv)   Governing Law. This agreement has been executed and
delivered in the State of North Carolina, and its validity, interpretation,
performance and enforcement shall be governed by the laws of such state.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above stated.

            TSB FINANCIAL CORPORATION
      By:   /s/ James H. Barnhardt, Jr.         James H. Barnhardt, Jr.,       
Chairman of the Board of Directors        EMPLOYEE:
      /s/ R. Allan Schlick       R. Allan Schlick           

 